Plaintiff in error, Bill Jones, was convicted on a charge that he did sell one pint of corn whisky to one Luke Carter, and his punishment fixed at confinement in the county jail for 30 days and a fine of $50. He appealed from the judgment rendered on such conviction by filing in this court on May 5, 1923, a petition in error with case-made. No brief has been filed in his behalf, and the cause was submitted on motion of the Attorney General to affirm for failure to prosecute. We have examined the record, and find there is evidence sufficient to support the verdict, and, there being no apparent error warranting a reversal, the judgment is affirmed.